Citation Nr: 0736266	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-21 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder (PTSD) prior to July 31, 2006.

2.  Entitlement to an evaluation in excess of 70 percent for 
post traumatic stress disorder (PTSD) after to July 31, 2006.

3.  Entitlement to a compensable evaluation for hidradenitis 
suppritiva, claimed as boils secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	William L. Simpson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

A Video Conference hearing was held in October 2007.  A 
transcript of the hearing has been associated with the claim 
file.

The issue of entitlement to a compensable evaluation for 
hidradenitis suppritiva is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 31, 2006, the veteran's post-traumatic 
stress disorder with secondary depression was manifested by 
irritability; flashbacks; nightmares; startle response; 
difficulty functioning in personal relationships, at work, 
and in social situations.

2.  Currently PTSD is shown to be productive of daily 
nightmares, flashbacks, disturbed sleep, anxiety, mood 
swings, irritability, social isolation, and intrusive 
thoughts. 



CONCLUSIONS OF LAW

1.  Prior to July 31, 2006, PTSD was 70 percent disabling. 38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.130; Diagnostic Code (DC) 9411 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 70 percent for PTSD, have not been met.  U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of the evaluation of PTSD.  In VCAA a letter of 
January 2004 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claims.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
predated the rating decision.  With regard to notice as to 
disability ratings and effective date assignment, notice was 
not provided until a letter of November 2006.  However, the 
lack of timeliness is not prejudicial to the appellant 
because his claim is denied, and, therefore, the issues of 
rating and effective date do not arise.  The Board finds that 
the VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have been obtained.  The veteran 
was afforded a Video Conference hearing and VA examinations.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (PTSD) (2006), a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2007).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2007).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A mental health assessment report of October 2003 notes that 
the veteran reported having difficulties with increased 
irritability and negativity.  He reported that since 
returning from Vietnam, he had been experiencing intrusive 
memories of combat related experiences, distressing dreams 
nightly, decreased frustration tolerance, and dissociative 
episodes, generally occurring at night during which he 
experiences flashbacks.  Examination showed a well groomed 
appearance, depressed mood, cooperative attitude, flat 
affect, normal speech, and, relaxed and clam motor activity.  
The veteran was fully oriented.  Immediate and remote memory 
were intact.  Judgment and insight were intact. Thought 
process was logical and organized.  There was no evidence of 
delusions or hallucinations.  There were no signs of mania or 
psychosis noted.  He was assessed with PTSD.  GAF score was 
41-50.

A VA psychiatric evaluation report of April 2004 notes that 
the veteran reported ongoing nightmares anywhere from two to 
seven times a week.  He reported having intrusive 
recollections about events form Vietnam on a daily basis.  He 
reported not doing well in the dark or with crowds and 
preferring being in isolation.  He has very few friends.  He 
reported ongoing sleep disturbance only sleeping about three 
hours at a time.  He reported problems with anger and mood 
swings.  He did not demonstrate any impairment of thought 
process or communication.  He denied problems with 
hallucinations or delusions.  Behavior was appropriate.  He 
denied homicidal thoughts but stated he experienced suicidal 
thoughts the previous summer.  Hygiene was good.  He was 
oriented times three.  He denied any problems with memory 
loss but stated he had problems with concentration.  Speech 
was logical and relevant.  He denied panic attacks.  He 
reported ongoing problems with depressed mood.  He was 
currently maintaining employment and was married with 
children.  However, his relationship with his wife was very 
strained.  He was assessed with PTSD.  GAF score was 41.  

A VA examination report of July 2006 noted that the veteran 
was oriented times three in good contact with reality.  There 
was no impairment of thought process, no evidence of 
delusions or hallucinations, and no present suspicions or 
defensive posture about being a Vietnam veteran.  The veteran 
denied suicidal or homicidal thoughts or plans.  He was able 
to maintain hygiene.  Current memory appeared intact.  He 
reported his wife had been telling him his short term memory 
had been decreasingly faulty.  His occupation and family life 
was characterized by obsessive behavior to make sure 
everything is as it should be.  His mood was dysphoric and 
prominently irritable.  He reported daily, constant fatigue 
from chronic lost sleep that causes and exacerbated 
irritability.  Anxiety symptoms showed an increase in 
frequency and severity since the previous exam.  He also 
showed increased difficulty with impulse control.  His 
reexpeiencing of his traumatic war experience was noted to 
have been increasing in severity and frequency since the 
previous exam.  Nightmares occurred each day with unfailing 
regularity.  Several nights a week he wakes up in a panic 
with severe autonomic arousal.  He experiences spontaneous 
recollections of his war experiences on a daily basis.  It 
was noted that he experienced disruptive daytime flashbacks.  
The veteran was markedly detached from others, reported no 
affectionate feelings in his life and continued to be 
frustrated at this.  He avoids crowds and going to places 
where there are more strangers than not.  It was noted the 
veteran had a well established pattern of social avoidance to 
keep people at a distance to minimize emotional relationships 
and showed general emotional numbing.  The only emotion he 
admitted to was anger.  The veteran showed severe and chronic 
symptoms of increased arousal.  He had lifelong insomnia.  He 
remained hypervigilant, continued to have problems 
concentrating and had an increased level of tension.  It was 
noted that the veteran's PTSD symtomatology was severe.  The 
examiner noted that the exacerbation of his symptomatology 
and the concomitant increased strength of avoidance that he 
manifested is cause for serious concern.  The examiner noted 
that the veteran showed severe impairment in interpersonal 
relationship, communication with his family, symptoms of 
autonomic arousal, insomnia, frequency of intrusive 
recollections, and degree of irritability.  He was able to 
maintain his job and family life.  He has become dependent on 
the degree to which people make allowances for his 
irritability.  The examiner opined that although the 
veteran's functional status was similar to his previous 
examination his quality of life had substantially declined in 
terms of greatly increased difficulty coping with an upsurge 
of his PTSD symptoms.  Prognosis for improvement functional 
status was poor.  GAF score was 38.  

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Id. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.

At the outset the Board notes that the veteran is appealing 
the original assignment of a disability evaluation following 
an award of service connection for PTSD.  In such cases, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In May 2004, the RO granted service connection 
for PTSD and assigned a 50 percent evaluation effective 
October 30, 2003, the date of the claim.  In a rating 
decision of the case of October 2006, the RO increased the 
veteran's evaluation of PTSD to 70 percent disabling 
effective July 31, 2006.  The RO has assigned a staged 
rating.  

The RO has assigned a staged rating.  Clearly a staged rating 
may be assigned when appropriate.  Regulations establish that 
different examiners, at different times, will not describe 
the same disability in the same language.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history.  When 
any change in evaluation is to be made the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in thoroughness of the examination.  See 38 C.F.R. 
§§ 4.2, 4.13.

The Board has been presented with differing medical reports 
and the veteran's own statements.  Throughout the appeal 
period, the veteran has asserted that his service-connected 
PTSD was worse.  This is evidence that must be considered.  
However, in this case, the Board concludes that during the 
course of the appeal, there has been an actual change in the 
degree of disability rather than a difference in skill of the 
individual examiners.  The Board agrees that the degree of 
disability has changed, but not significantly and a uniform 
evaluation is warranted.

Evaluation in excess of 50 percent

The veteran's overall disability picture is best represented 
by a 70 percent evaluation.  The evidence does show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

In the 2003 examination established that the veteran was 
depressed and had flat affect.  In addition there was 
evidence of increased irritability and social withdrawal.  
Most important, the examiner clarified his opinion and 
established that the GAF was as low as 41.  Confirming this 
assessment was a VA examination in 2004, which noted similar 
symptoms with a GAF assessment of 1.  Although a GAF of 38 
was reached in 2006, the Board finds that the decrease in 
functioning was not so significant as to warrant a staged 
rating. 

Evaluation in excess of 70 percent

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 70 percent for PTSD is 
not warranted.  

On review of the evidence of record, the Board finds that an 
evaluation in excess of 70 percent is not warranted.  In this 
regard the Board notes that the evidence of record reveals 
subjective complaints of depression, anxiety, flashbacks, 
intrusive thoughts, nightmares, irritability, and social 
isolation.  Objectively, the record demonstrates an instable 
mental state (mood swings and problems with anger), poor 
concentration, and daily panic attacks.  Furthermore, he was 
objectively found to show severe impairment in interpersonal 
relationships, communication with his family, symptoms of 
autonomic arousal, insomnia, frequent intrusive thoughts, and 
degree of irritability.  His symptoms were described as 
severe and his exacerbation of symptoms and the concomitant 
increased strength of avoidance were noted to be cause for 
concern.  GAF score was assessed as 38.  In the absence of 
evidence showing greater severity of the service-connected 
disability, the Board concludes that the veteran's PTSD is 
most appropriately evaluated as 70 percent for this period.

While the evidence shows that the veteran's symptoms are 
severe, the veteran's overall disability picture is best 
represented by a 70 percent evaluation.  The evidence does 
not show total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  While 
the veteran's symptoms were noted to have worsened, he was 
able to maintain an intact job and family life.  He denied 
suicidal thoughts and any homicidal ideations.  The veteran 
was consistently noted to be oriented as to time and place 
and to have normal recent memory.  

For the foregoing reasons, the Board finds that an evaluation 
in excess of 70 percent is not warranted.

ORDER

Prior to July 31, 2006, a 70 percent evaluation for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits .

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  

In the present case the veteran is service connected for 
hidradenitis suppritiva, claimed as boils, with a 
noncompensable evaluation.  

A VA examination report of April 2004 notes that the 
veteran's skin showed extensive pitting scarring bilaterally 
under axillae, multiple active nodules, with nodularity and 
scarring worse on the left axillae than right.  Otherwise the 
skin exam was unremarkable. 

At the Video Conference hearing of October 2007 the veteran 
testified that his disability was worse than assessed at the 
VA examination.  He testified that he experiences boils on 
his face and chin on an intermittent basis which leave scars.  
He noted there were big holes in the skin under his arms and 
right in the crease of his chin.  

The Board notes that the VA examination of record is three 
years old.  Furthermore, the Board notes that the VA 
examination report of April 2004 did not properly describe 
the veteran's disability.  Specifically, it did not describe 
if any disfigurement was found on the veteran's face, head or 
neck, and it did not describe the veteran's scars.  A more 
current VA examination which fully addresses the veteran's 
disability is needed to properly assess the current level of 
the veteran's disability.  

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded a VA 
examination to determine the current 
level of disability of the veteran's 
service connected hidradenitis 
suppritiva.

a.  The examiner should comment as 
to the veteran's current level of 
disfigurement, if any, of the face, 
neck or head.  

b.  The examiner should examine any 
scars caused by the veteran's 
hidradenitis suppritiva and 
describe their location, size, 
depth, whether they are painful or 
not, and whether they are 
productive of limitation of motion 
of the particular area. 

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


